Name: Commission Regulation (EEC) No 2385/85 of 20 August 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 8 . 85 Official Journal of the European Communities No L 227 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2385 / 85 of 20 August 1985 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management (*), Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1298 / 85 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC ) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 050 tonnes of butteroil to be supplied fob , cif or free at destination ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1985 . For the Commission Frans ANDRIESSEN Vice-President i 1 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 2 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 137 , 27 . 5 . 1985 , p. 5 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . { 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 227 / 2 Official Journal of the European Communities 24 . 8 . 85 ANNEX I Notice of invitation to tender (') Description of the lot A B 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid -  Cebemo 3 . Country of destination See Annex 11 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 205 tonnes 195 tonnes ( 7 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics 10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( 5 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 3 Description of the lot C 1 . Programme 1985 ( a ) legal basis Council Regulation ( EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 45 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) No L 227 / 4 Official Journal of the European Communities 24 . 8 . 85 Description of the lot D 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 330 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 4 )( s ) 24 . 8 . 85 Official Journal of the European Communities No L 227 / 5 Description of the lot E 1 . Programme 1985 ( a ) legal basis Council Regulation ( EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 75 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II i 12 . Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation ( EEC ) No 1354 / 83 ( 4 ) ( s ) No L 22116 Official Journal of the European Communities 24 . 8 . 85 Description of the lot F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 24 June 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'MOZAMBIQUE / 44700 / MAPUTO / ACÃ Ã O DO CHRISTIAN AID / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 12 . Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 9 September 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 October 1985 ( b ) closing date for the submission of tenders 23 September 1985 15 . Miscellaneous ( 5 ) ( 6 ) ( 8 ) 24 . 8 . 85 Official Journal of the European Communities No L 227 /7 Notes: 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . ( 4 ) The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate . . . ( country of destination ), c / o Diplomatic Bag , Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( s ) The successful tenderer must send one copy of the original invoice to : M. H. Schutz BV , Postbus 1438 , Blaak 16 , 3000 BK Rotterdam , Netherlands . ( 6 ) Products must be delivered in containers of 20 feet ; conditions : fel / lcl  shippers-count-load and stowage ( cls ). ( 7 ) The successful tenderer must deliver the product on pallets  40 cartons per pallet under plastic cover . ( 8 ) Commission delegate to be contacted by the successful tenderer : Avenida Julius Nyerere , 2541 , Maputo ; telex : 6-146 CCE MO (Mozambique ). 24 . 8 . 85No L 227 / 8 Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 205 120 WCC Algeria AlgÃ ©rie / WCC / 50705 / Tindouf via Alger / Action de WCC / Pour distribution gratuite 20 Oxfam B Angola Angola / Oxfam B / 50806 / Huila via Luanda / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita 45 Caritas I Senegal Senegal / Caritas / 50607 / Dakar / Action de Caritas I / Pour distribution gratuite 20 Caritas I Somalia Somalia / Caritas / 50608 / Mogadishu / Action of Caritas I / For free distribution B 195 30 DKW Kenya Kenya / DKW / 52319 / Nairobi via Momba ­ sa / Action of DKW / For free distribution 30 Caritas N Tanzania Tanzania / Caritas / 50319 / Dar es Salaam / Action of Caritas N / For free distribution 30 DKW Tanzania Tanzania / DKW / 52317 / Dar es Salaam / Action of DKW / For free distribution 20 Caritas G Uganda Uganda / Caritas / 50463 / Kampala via Mombasa / Action of Caritas Germany / For free distribution 20 Caritas 1 Sudan Sudan / Caritas / 50609 / Juba via Mombasa / Action of Caritas I / For free distribution 30 Caritas I Sudan Sudan / Caritas / 50610 / Khartoum via Port Sudan / Action of Caritas I / For free distribution 15 DKW Sudan Sudan / DKW / 52318 / Juba via Mombasa / Action of DKW / For free distribution 20 ASNC Sudan Sudan / ASNC / 54102 / Jonglei Canal via Port Sudan / Action of ASNC / For free distribution 24 . 8 . 85 Official Journal of the European Communities No L 227 / 9 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking C 45 30 ULF Mozambique Mozambique / ULF / 51204 / Machava via Maputo / AcÃ §Ã £o do ULF / Destinado a distribuiÃ §Ã £o gratuita 15 WCC Lebanon Lebanon / WCC / 50706 / Beirut / Action of WCC /' For free distribution D 330 15 Caritas N Bolivia Bolivia / Caritas / 50318 / Santa Cruz via Buenos Aires / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 15 AATM Chile Chile / AATM / 51706 / Coyahique via Valparaiso / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita 125 Caritas G Chile Chile / Caritas / 50427 / Valparaiso / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 92 Caritas G Chile Chile / Caritas / 50428 / Talcahuano / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 15 Caritas G Chile Chile / Caritas / 50429 / Coquimbo / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 18 Caritas G Chile Chile / Caritas / 50430 / Antofagasta / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 20 DWH Chile Chile / DWH / 52802 / Santiago via Valpa ­ raiso / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita 30 Caritas N Peru Peru / Caritas / 50320 / Lima via Callao / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita E 75 60 Protos Haiti Haiti / Protos / 51501 / Port au Prince / Action de Protos / Pour distribution gratuite 15 DWH Nicaragua Nicaragua / DWH / 52803 / Region Zelaya Norte via Corinto / Action of DWH / For free distribution